ORDER
PER CURIAM.
Defendant, Kevin Moore, appeals the judgment entered upon his convictions for kidnapping, Section 558.011 RSMo. (2000),1 four counts of forcible sodomy, Section 566.060., attempted forcible rape, Section 564.011, and forcible rape, Section 566.030. Defendant claims the trial court: (1) abused its discretion in sustaining the State’s objections and precluding Defendant from cross-examining the victim regarding the effect a conviction for child endangennent would have on her military career; (2) committed plain error and abused its discretion in permitting doctor’s testimony regarding the results of the Triage Drug Screen; and (3) erred in imposing judgment and sentence against Defendant because the record does not demonstrate that Defendant was personally arraigned, that he personally waived arraignment, or that he personally waived objection to proceeding to trial without arraignment.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All further statutory references are to RSMo. (2000)